DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 02/08/2022, wherein claims 2 and 10 are cancelled and claims 1, 3-9 and 11-25 are pending, and wherein claims 12-18 and 24-25 remain withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 11 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is indefinite because it describes L1 as a divalent group selected from a group that includes trivalent triazine. Further, it is unclear as to what is meant by L1 being able to form a fused ring when it is defined by specific divalent groups. A similar issue is found in claim 3, which narrows the compound of formula (1) to the compound of formula (2)

    PNG
    media_image1.png
    232
    451
    media_image1.png
    Greyscale
.
8 to X12 may be part of a fused ring, it is confusing as to how it can result in the compound of formula (2) when R1 is as defined in claim 1. Specifically, for the compound of formula (2) to be possible, either X12 must be a CR-1 wherein R1 is -OR or -SR, or X11 is CR1 wherein R1 is a 6-membered ring ortho-functionalized with -OR or -SR. Such a scenario is not encompassed by the scope of R1. Claims 4-9, 11 and 19-23 depend from claim 1 but fail to remedy the deficiency and they are therefore indefinite as well.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8, 11 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0233436 A1 to Zeng et al.
Regarding claim 1, Zeng et al. discloses an OLED [0147-0148] having a configuration of  anode/HIL/HTL/EML/HBL/ETL/EIL/cathode, wherein the hole blocking layer HBL [0124], contains a compound typified by such species as 

    PNG
    media_image2.png
    219
    395
    media_image2.png
    Greyscale

(p. 15). This compound is representative of the claimed compound of formula (1) wherein X1-6 = CH, X7,8,12 = N, X9 = C-phenyl, X1-0 and X11 combine to form a fused ring, and L1 is

    PNG
    media_image3.png
    92
    158
    media_image3.png
    Greyscale
        .
Claims 1, 5, 8, 11 and 23 are anticipated. 

Claims 1, 4, 7-8 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0207082 A1 to Dyatkin et al.
Regarding claim 1, Dyatkin et al. discloses an OLED [0121-0122] having a configuration of  anode/HIL/HTL/EML/HBL/ETL/EIL/cathode, wherein the hole blocking layer HBL [0109], contains a compound typified by such species as 

    PNG
    media_image4.png
    369
    316
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    308
    371
    media_image5.png
    Greyscale

(p. 33). The compounds having X = O or S are representative of the claimed compound wherein X5 or X7 = N, X10,12 = N, X8,9 = CR1 that combine to form a fused ring, and L1 is

    PNG
    media_image6.png
    104
    181
    media_image6.png
    Greyscale
          .
Claims 1, 4, 7-8 and 23 are anticipated. 
Allowable Subject Matter
s 3, 6, 9 and 19-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The device of claims 3, 6 and 9 are not disclosed in the prior art of record. The features of claims 19-22 are not disclosed or rendered obvious by either Zeng et al. or Dyatkin et al. as both references employ the compound as a host material in the EML or a material in the HBL and neither of them suggest the features of claims 19-21.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762